Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant’s election without traverse of Group I, claims 1-9, 18 and 18 in the reply filed on 12/09/20 is acknowledged.
Claims 7, 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/20.

Claim Rejections 35 USC 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim s 1-6, 8, 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coolidge et al. (Cited in ISR)
Coolidge teaches a method of preparing a modified recombinantly produced polypeptide including a reactive side chain group and a modified N-terminal α-amine group or C-terminal α-carboxyl group, the method comprising the steps of recombinantly forming a polypeptide having a biologically added protecting group on an N-terminal α-amine group or C-terminal α-carboxyl group, cleaving the biologically added protecting group with a cleavage reagent (protease) to 
Therefore, all of the method steps of claims 1, 17 and 18 are met by Coolidge. 
This reference further teaches that the polypeptide is recombinantly expressed, which meets the limitation of claim 2. Claim 3 is met because the reagent is a peptide, magainin, which binds to a receptor. Claim 5 is met because it must be incubated at 2, which is acidic, and then the pH is adjust to a basic pH for removal. Claim 9 is met because this reference also teaches that suitable peptides are antibodies or individual chains, regions or fragments thereof, as 

Claim Rejections 35 USC 103(A)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coolidge in view of Bierkova et al. (2012; cited in ISR).
The difference between the prior art and the instant claims is that the prior art does not teach that the protease is TEV.
Beirakova et al. teach that Tobacco Etch Vims nuclear-inclusion-a endopeptidase (TEV) is a hybrid protein with specific site for cleavage with protease was cleaved with TEV protease (Tobacco Etch Vims endopeptidase) (abstract).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the method of Coolidge and used the protease of Coolidge. One would have been motivated to do so because Beirakova teaches that TEV can be used to cleave peptides 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE M LIEB/Primary Examiner, Art Unit 1654